Case 1:03-md-01570-GBD-SN Document 5574-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN}
ECF Case

 

 

This document relates to:
Roberta Agyeman et al. v. Islamic Republic of Iran, No. 1:18-cv-05320 (GBD) (SN)

(Seen) ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF AGYEMAN PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B IIE

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Agyeman IZ, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on June 21, 2019 (ECF No. 4597), together with the entire record in this
_ case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Agyeman II, as identified in the attached Exhibit A, if any, who are
each a spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

18

docs-100229559.1

 

 
Case 1:03-md-01570-GBD-SN Document 5574-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A, if any, are awarded: solatium damages
of $12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per
sibling, as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Agyeman IIT, as identified in the attached Exhibit B, who are cach the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
27 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-27 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

-2-

docs-100229559.5

 

 

 
Case 1:03-md-01570-GBD-SN Document 5574-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Agyeman Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

C puny B Dowd

 

 

 

 

 

GEORGE B DANIELS
Un&ed States District Judge
Dated: New York, New York

EB 05 29°

docs~- 100229559. 1

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5574-2 Filed 01/15/20 Page 1 of 2

EXHIBIT A
WLOL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(luUepeceq 11/6 Jo oweN sey Ag Ayeonaqeydyy)

uewsaBy 0} ¥ "x9

ZjO 7 abled OZ/ST/TO Palla ¢-7/2S9 1UeWINDOG NS-d89-OLSTO-Pw-€o:T eseD
Case 1:03-md-01570-GBD-SN Document 5574-3 Filed 01/15/20 Page 1 of 2 |

 

 
eS eNO WN

WN NNN NN NM NON ON RP oR oR oR rR BP BP Fe
oO MW oN TD oO FF WN POD we N Do PF wn PS

Case 1:03-md-01570-GBD-SN Document 5574-3 Filed 01/15/20 Page 2 of 2

EX, B to Agyeman

(Alphabetically by Last Name of 9/11 Decedent)

 

   

     

 

“Shabbir

Ahmed

$2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52,000,000
Jacquelyn D. Aldridge $866,223 §2,006,000 $2,866,223
Richard L. Allen $1,042,427 $2,000,000 $3,042,427
Janet Alonso $4,370,828 §2,000,000 $6,370,828
Joseph Amatuccio $5,016,125 $2,000,000 57,016,125
Carl Asaro $2,719,191 $2,000,000 $4,719,191
James Audiffred $2,212,310 52,000,000 $4,212,310
Robert i Baierwalter 52,692,685 $2,000,000 $4,692,685
Matthew Barnes $4,850,778 $2,000,000 $6,850,778
Shelia P, Barnes $535,215 $2,000,000 $2,535,215
Michael A Boccardi 54,291,363 52,000,000 $6,291,363
Donna Bowen $1,270,558 $2,000,000 $3,270,558
Veronique N. Bowers $3,203,673 $2,000,000 $5,203,673
Daniel M. Caballero $1,404,867 $2,006,000 $3,404,867
Brian Cachia 52,416,320 §2,000,000 $4,416,320
Felix Calixte $2,000,000 $2,000,000
James Carson dr. $3,836,021 $2,000,000 §5,836,021
John Chada $516,276 $2,000,000 $2,516,276
Vernon P. Cherry §2,000,000 $2,000,000
Benjamin K Clark $2,279,881 $2,000,600 $4,279,881
Donna Clarke $1,050,041 $2,000,000 $3,050,041
Geoffrey Cloud 510,692,768 $2,000,000 $12,692,768
Florence Cohen $78,787 §2,000,000 $2,078,787
Brenda E, Conway $1,960,919 $2,000,000 $3,960,919
Alejandro Cordero $822,198 §2,000,000 $2,822,198
Digna Costanza $1,935,156 §2,000,000 $3,935,156
James R. Coyle $2,526,682 $2,000,000 $4,526,682
Kenneth J. Cubas $2,240,468 $2,000,000 $4,240,468
Gerald F, DeConto $2,108,676 $2,000,000 $4,108,676
Lawrence Davidson $684,597 $7,060,600 $2,684,597
TOTALS 567,625,033 $60,000,600 $127,625,033

 

 

 
